DETAILED ACTION
This is office action is for consideration on the merits of application no. 17/398, 752 in response to the amendment that was filed 07/12/2022. Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 07/12/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pages 12-16, filed 07/12/2022, with respect to the rejections of claims 1-7, 10-17, and 20 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Rhoades as the amendment of the stopping pegs to stopping flange broadens the scope and affected the allowability of the prior claims.

Claim Objections
Claims 1, 8, 5, and 11 are objected to because of the following informalities:
In claim 1, the limitation “rotation of the pawl rotational shaft” should be “rotation of the pawl about the pawl rotation shaft” in lines 6-7.
In claim 5, “the limitation rotation shaft” should be “pawl rotational shaft” in line 2.
In claim 8, the limitation “rotation of the pawl rotational shaft” should be “rotation of the pawl about the pawl rotation shaft” in lines 6-7.
In claim 11, the limitation “rotation of the pawl rotational shaft” should be “rotation of the pawl about the pawl rotation shaft” in lines 7-8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-4, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhoades et al. (US 9869389 B2); Rhoades et al. is Rhoades. 

Rhoades discloses (in fig. 1 and fig. 2) a park lock (12), comprising:

Regarding claim 1, an output drive gear (26) disposed on an output drive shaft (72) and having engagement projections (76) extending outwardly from a circular body (80) and wherein the engagement projections (76) form an engagement space (82) between adjacent pairs of the engagement projections (76); 
a pawl (24) having a body (24) with an engagement protrusion (62) extending outward from the body (24), the body (24) disposed on a pawl rotational shaft (68 in 58) at a first end of the body (24) such that rotation of the pawl rotational shaft (68 in 58) rotates the engagement protrusion (62) in a direction of the output drive gear (26);
a rotational cam (18) disposed on a cam shaft (40 is on actuation shaft 16 shown in fig. 1) that is rotated such that a circumferential cam side face (42) engages with a portion of the pawl (60) opposite the engagement protrusion (62) to cause rotation of the pawl (24) about the pawl rotational shaft (68) to thereby move the engagement protrusion (62) towards the output drive gear (26) into one of the engagement spaces (82) between the engagement projections (76).
and at least one rotational spring (22, fig. 3) connected to maintain tension on the pawl (24 via cam 18) and cam (18) such that the engagement protrusion (62) maintains an engagement with the engagement spaces (82) and engagement projections (76) that is based on rotation of the cam (18) and a speed of the output drive gear (26).  
With regard to the engagement being based on rotation of the cam and a speed of the output drive gear, the engagement protrusion moves and maintain movement based on the cam but cannot engage the engagement spaces (82) between the projections (76) until the speed of the output drive gear falls below a threshold amount which is sufficiently slow to allow the pawl/protrusion (62) to enter this space before the following projection (76) impedes such movement.
Regarding claim 2, Rhoades discloses (in fig. 2) the park lock (12) according to claim 1, wherein the circumferential cam side face (42) of the rotational cam (18) has a region of increasing radius (from where 18 is pointed at to where R2 lead line ends, there is an increasing radius of the cam).
Regarding claim 3, Rhoades discloses (in fig. 2) the park lock (12) according to claim 2, wherein the circumferential cam side face (42) of the rotational cam (18) has a stepped change in radius (from location of R2 lead line toward the left in FIG. 2 stepping down to the inner radius). 
Regarding claim 4, Rhoades discloses (in fig. 3) the park lock (12) according to claim 1, wherein the at least one rotational spring (22) comprises one of a torsion spring (22) or nested torsion springs.
Regarding claim 10, Rhoades discloses (in fig. 1 and fig. 2) the park lock (12) wherein the pawl (24) and the rotational cam (18) are mounted inside a removable portion of a casing (10) for a drive assembly (in fig. 1, motor 14 is removable and the end of the transmission housing 10 where the parking lock is partially disposed in is removeable as the figure shows that there are separate components that may be separated with sufficient force).
Regarding claim 11, Rhoades discloses (in fig. 1 and fig. 2) a method of locking an automatic transmission (10), the method comprising:
disposing an output drive gear (26) on an output drive shaft (72) and having engagement projections (76) extending outwardly from a circular body (80) and wherein the engagement projections (76) form an engagement space (82) between adjacent pairs of the engagement projections (76); 
providing a pawl (24) having a body (24) with an engagement protrusion (62) extending outward from the body (24), the body (24) disposed on a pawl rotational shaft (68 in 58) at a first end of the body (24) such that rotation of the pawl rotational shaft (68 in 58) rotates the engagement protrusion (62) in a direction of the output drive gear (26);
 disposing a rotational cam (18) on a cam shaft (40 is on the actuation shaft 16 shown in fig. 1) that is rotated such that a circumferential cam side face (42) engages with a portion of the pawl (60) opposite the engagement protrusion (62) to cause rotation of the pawl (24) about the pawl rotational shaft (68) to thereby move the engagement protrusion (62) towards the output drive gear (26) into one of the engagement spaces (82) between the engagement projections (76); 
and connecting at least one rotational spring (22, fig. 3) to maintain tension on the pawl (24 via cam 18) and cam (18) such that the engagement protrusion (62) maintains an engagement with the engagement spaces (82) and engagement projections (76) that is based on rotation of the cam (18) and a speed of the output drive gear (26). 

With regard to the engagement being based on rotation of the cam and a speed of the output drive gear, the engagement protrusion moves and maintain movement based on the cam but cannot engage the engagement spaces (82) between the projections (76) until the speed of the output drive gear falls below a threshold amount which is sufficiently slow to allow the pawl/protrusion (62) to enter this space before the following projection (76) impedes such movement.
Regarding claim 12, Rhoades discloses (in fig. 2) the method according to Claim 11, wherein the circumferential cam side face (42) of the rotational cam (18) has a region of increasing radius (from where 18 is pointed at to where R2 lead line ends, there is an increasing radius of the cam).
Regarding claim 13, Rhoades discloses (in fig. 2) the method according to Claim 12, wherein the circumferential cam side face (42) of the rotational cam (18) has a stepped change in radius (from location of R2 lead line toward the left in FIG. 2 stepping down to the inner radius).
Regarding claim 14, Rhoades discloses (in fig. 3) the method according to Claim 11, wherein the at least one rotational spring (22) comprises one of a torsion spring (22) or nested torsion springs.
Regarding claim 20, Rhoades discloses (in fig. 1 and fig. 2) the method according to Claim 11, further comprising: mounting the pawl (24) and the rotational cam (18) inside a removable portion of a casing (10) for a drive assembly (in fig. 1, motor 14 is removable and the end of the transmission housing 10 where the parking lock is partially disposed in is removeable as the figure shows that there are separate components that may be separated with sufficient force).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-9, 15-17 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoades in view of Marshall et al. (US 5696679 A); hereinafter, Marshall et al. is Marshall. 
Regarding claim 5, Rhoades discloses (in fig. 1) the park lock (12) according to claim 1, wherein the at least one spring comprises a torsion spring (22).
Rhoades does not disclose wherein the at least one spring comprises a first torsion spring wrapped around a rotation shaft for the pawl.  
Marshall discloses (in annotated fig. 1) wherein the at least one spring comprises a first torsion spring (78) wrapped around a rotation shaft (PRS) for the pawl (70).  
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have provided the torsion spring of Marshall onto the rotation shaft for the pawl of Rhoades as a person of ordinary skills would do so to provide smoother engagement and disengagement by reducing slack, particularly between the pawl and gear.
Regarding claim 6, Rhoades in view of Marshall discloses (in Rhoades fig. 1 and in Marshall annotated fig. 1) the park lock (Rhoades 12) according to claim 1, wherein the at least one rotational spring comprises a first torsion spring (Marshall 78) wrapped around a rotation shaft (Marshall PRS; Rhoades, 68) for the pawl (Marshall 70; Rhoades, 24) and a second torsion spring (Rhoades 22) wrapped around the cam shaft (Rhoades 16).
Regarding claim 7, Rhoades discloses (fig. 1) the park lock (12) according to claim 1.
Rhoades does not disclose the park lock further comprising: stopping flange configured to limit movement of the pawl.
Marshall discloses (in annotated fig. 1) the park lock (16) according to claim 1, further comprising: stopping flange (74) configured to limit movement of the pawl (70).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the stopping flange of Marshall onto the parking lock of Rhoades as a person of ordinary skill would want the pawl to have smoother engagement and disengagement by reducing sudden motions. 

Regarding claim 8, Rhoades discloses (in fig. 1 and fig. 2) a park lock (12), comprising:
 an output drive gear (26) disposed on an output drive shaft (72) and having engagement projections (76) extending outwardly from a circular body (80) and wherein the engagement projections (76) form an engagement space (82) between adjacent pairs of the engagement projections (76); 
a pawl (24) having a body (24) with an engagement protrusion (62) extending outward from the body (24), the body (24) disposed on a pawl rotational shaft (68 in 58) at a first end of the body such that rotation of the pawl rotational shaft (68 in 58) rotates the engagement protrusion (62) in a direction of the output drive gear (26);
a rotational cam (18) disposed on a cam shaft (40 is on actuation shaft 16 shown in fig. 1) that is rotated such that a circumferential cam side face (42) engages with a portion of the pawl (60) opposite the engagement protrusion (62) to cause rotation of the pawl (24) about the pawl rotational shaft (68) to thereby move the engagement protrusion (62) towards the output drive gear (26) into one of the engagement spaces (82) between the engagement projections (76);
at least one rotational spring (22, fig. 3) connected to maintain tension on the pawl (24 via cam 18) and cam (18) such that the engagement protrusion (62) maintains an engagement with the engagement spaces (82) and engagement projections (76) that is based on rotation of the cam (18) and a speed of the output drive gear (26).  
With regard to the engagement being based on rotation of the cam and a speed of the output drive gear, the engagement protrusion moves and maintain movement based on the cam but cannot engage the engagement spaces (82) between the projections (76) until the speed of the output drive gear falls below a threshold amount which is sufficiently slow to allow the pawl/protrusion (62) to enter this space before the following projection (76) impedes such movement.
Rhoades does not disclose a stopping flange configured to limit movement of the pawl, wherein the stopping flange comprises a bent portion configured to contact a surface of the rotational cam.
Marshall discloses (in annotated fig. 1) a stopping flange (74) configured to limit movement of the pawl (70), wherein the stopping flange (74) comprises a bent portion (BP) configured to contact a surface of the rotational cam (62).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the stopping flange with a bent portion configured to contact a surface of the rotational cam of Marshall onto the parking lock of Rhoades as a person of ordinary skill would want the pawl to have smoother engagement and disengagement by reducing sudden motions. 
Regarding claim 9, Rhoades in view of Marshall discloses the park lock (Rhoades fig. 1 and Marshall annotated fig. 1) according to Claim 7, wherein the stopping flange (74) comprises a bent portion (Marshall BP) configured to contact a surface of the rotational cam (Marshall 62).
Regarding claim 15, Rhoades discloses the method according to Claim 11, 
Rhoades does not disclose wherein the at least one spring comprises a first torsion spring wrapped around a rotation shaft for the pawl.  
Marshall discloses (in annotated fig. 1) wherein the at least one spring comprises a first torsion spring (78) wrapped around a rotation shaft (PRS) for the pawl (70).  
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have provided the torsion spring of Marshall onto the rotation shaft for the pawl of Rhoades as a person of ordinary skill would do so to provide smoother engagement and disengagement by reducing slack.
Regarding claim 16, Rhoades in view of Marshall discloses (in Rhoades fig. 1 and in Marshall annotated fig. 1) the method according to Claim 11, wherein the at least one rotational spring comprises a first torsion spring (Marshall 78) wrapped around a rotation shaft (Marshall PRS; Rhoades, 68) for the pawl (Marshall 70; Rhoades, 24) and a second torsion spring (Rhoades 22) wrapped around the cam shaft (Rhoades 16).
Regarding claim 17, Rhoades discloses the method according to claim 11.
Rhoades does not disclose the method further comprising: providing a stopping flange configured to limit movement of the pawl.
Marshall discloses (in annotated fig. 1) the method (16) according to claim 11, further comprising: stopping flange (74) configured to limit movement of the pawl (70).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the stopping flange of Marshall onto the parking lock of Rhoades as a person of ordinary skill would want the pawl to have smoother engagement and disengagement by reducing sudden motions.
Regarding claim 19, Rhoades in view of Marshall discloses (in Rhoades fig. 1 and Marshall annotated fig. 1) the method according to Claim 17, wherein the stopping flange (74) comprises a bent portion (Marshall BP) configured to contact a surface of the rotational cam (Marshall 62).

    PNG
    media_image1.png
    557
    370
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose nor render obvious the combination set forth in claim 18.
In particular, for claim 18, the prior art of record does not disclose the method wherein “…the stopping flange comprises a stopping pin configured to be stopped by stopping pegs on a fixed stopping plate” in combination with other claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/STACEY A FLUHART/Primary Examiner, Art Unit 3659